Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, there is insufficient support in the claims to reasonably support the removable by means of a thread limitation.  It is unclear if the “means of a thread” is a 
In claims 11 and 12, line 7, the “intro” limitation appears to be a typographical error.
In claims 13 and 14, line 9, the “second elongate” should be “second elongate plate.”
In claims 15 and 16, the purpose of the trapezoidal projection and half-round slits is unclear.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon (US 10,743,965).
Moon discloses an orthodontic anchorage device having an elongated plate 35 with at least two holes “h” at the ends thereof for insertion of bone anchor screws 36 (Figure 6A).  The plate further includes four point ended bone support stems “tp” on one side of the plate (note Figures 6B and 10B).   
In regard to claim 8, the “are removable by means of a thread” limitation does not positively require a thread as an element of the claimed invention, but rather a threaded device may be used to remove the claimed support stem.  More particularly the bone support stems “tp” of Moon are capable of being removed by a threaded cutting device (e.g. Steele US 8,784,420 discloses a threaded 52 cutting device 21, 22 capable of removably cutting such projections).
	In regard to claims 9 and 10, the elongated plate 35 is generally rectangular in shape, but my include a long side curved toward the center of the plate as illustrated in Figure 10B.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Payton (US 2002/0150856) in view of Han (US 10,485,634).
Payton discloses in Figure 8B an orthodontic anchorage device comprised of an elongated plate with rounded corners and at least two holes 17 and 92 for the insertion of bone 
In regard to claim 8, the Payton/Han bone support stem protrusions are capable of being removed by a threaded removal device such as that disclosed by Steele (US 8,784,420).  It is noted that the “means of a thread” is not positively claimed as an element of the “orthodontic anchorage device.”
In regard to claims 11 and 12, note the upside down “Y-shape” in Figure 8B of Payton with the three lower lobes each having holes for screws and the third hole at the second upper end labeled as 92.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 10,743,965) in view of Farzin-Nia et al (US 2001/0036614).
In regard to claims 13 and 14, Moon discloses in Figure 6A a first elongated plate identified as 35 and a second elongated plate opposite thereof (at the bottom of the Figure).   The elongated plates each both have bone support stems “tp” and two lobes at both ends of the plate where both lobes on each plate defining screw holes “h”.  The first and second 
In regard to claims 15 and 16, Moon discloses a trapezoidal/rectangular projection at the middle of each elongated plate 35 for housing the turning keyhole/hex nut mechanism.  On each side of that projection is where the connecting rods/links 34 are connected in a rotatable hinge-like manner.  Moon does not disclose the details of the hinges, however, one of ordinary skill in the art would have found the use of conventional half round slits for forming the hinge member to have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Prior Art
	Applicant’s information disclosure statements, both of May 21, 2021 have been considered and an initialed copy enclosed herewith.
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                                                                                                                                                                                                                          (571) 272-4712